 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD & S Leasing, Inc.; Central Transport, Inc. andCentral Cartage Company and Archer Bailey,III and Teamsters Local Union No. 964, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, AFL-CI0.1 Cases 8-CA-19212and 8-CA-19282August 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 31, 1987, Administrative Law JudgeDonald R Holley issued the attached decision TheRespondent Central2 filed exceptions and a sup-porting bnef The General Counsel filed cross-ex-ceptions, a brief in support of cross-exceptions, andan answering brief Local 964 also filed an answer-mg bnef to the Respondent's exceptions, and theRespondent filed an answering bnef to the GeneralCounsel's cross-exceptions 3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and bnefs and has decided to affirm the judge's rul-ings, findings, and conclusions as modified, and toadopt the recommended Order, as modified and setforth in full below 4The complaint alleges 8(a)(1), (3), and (5) viola-tions stemming from the Respondent's cancellationof its contract with D & S Leasing, Inc (D & S), apersonnel leasing firm, and the subsequent layoffand refusal to recall employees jointly employedby the Respondent and D & S at the Respondent'sCleveland terminal At all relevant times prior toand including the events at issue, Cartage andTransport were wholly owned subsidiaries ofCentra and all three Corporations were headquar-tered in the same building in Sterling Heights,On November 1, 1987, the Teamsters International Umon was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 "Central" denotes Central Transport, Central Cartage, and Centra,Inc collectively "Transport" and "Cartage" denote Central Transportand Central Cartage respectively The "Respondent" refers collectivelyto the named Respondents found to be a smgle employer3 The Respondent has requested oral argument The request is deniedas the record, exceptions, and bnefs adequately present the issues and thepositions of the parties4 The General Counsel excepts to the judge's failure to grant a visita-tonal clause authonzing the Board, for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the United States court of appeals enforc-ing this Order Under the circumstances of this case we find that such aclause is unwarranted Accordingly, we deny the General Counsel's re-quest that a visitatonal clause be Included in the Order See CherokeeMarine Terminal, 287 NLRB 1080 (1988)Michigan T S Maroun and his four childrenowned all the Centra stock The composition of theboard of directors of each Corporation was essen-tially the same, except that Robert Goodheart, thepresident of Transport, sat only on that board ofdirectors and Larry Thomas, the president of Cart-age, sat only on its board of directors Ron Leachwas executive vice president of both Transport andCartage and Charles Garavaglia was vice presidentfor labor relations for both Transport and Cartagebefore his dismissal in Apnl 1986 At some pointnot specified m the record, Garavaglia hired Rich-ard Silverwood and Hank Bichard to handle laborrelations for Cartage and Transport, respectivelyWe agree with the judge's conclusion that at alltimes relevant Centra, Transport, and Cartage con-stituted a single employer (Central)Transport was an over-the-road hauler, and Cart-age performed local breakdown and delivery workat its Cleveland terminal, the only Cartage facilityat issue here Transport's dnvers delivered goodsto Cartage's Cleveland facility, where Cartage'sdockworkers broke down the shipments and con-solidated them for local delivery The Cartagedockworkers at the Cleveland facility were repre-sented by Truck Dnvers Union Local 407, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO (Teamsters Local 407, Party in In-terest) under the Teamsters National MasterFreight Agreement (NMFA)In mid-1982, Transport won an automotive con-solidation contract from General Motors Corpora-tion The consolidation work was to be done inCleveland Central decided that Transport shouldperform the consolidation work and arranged forTransport to lease a dock at Cartage's facility forthat purpose Although Cartage employees usuallyperformed the breakdown and consolidation workat Cartage's docks, Central decided to hire person-nel through D & S to perform Transport's workIn early 1982, George Rogers, the president of D& S, signed a contract to supply drivers to Trans-port The drivers were represented by TeamstersLocal 507 The D & S contract with Local 507was not under the NMFA but was a "white paper"or "paperback" agreement Under the terms of thecontract, D & S employees were paid at a lowerrate than they would have been under the NMFAWhen Transport won the contract for the GeneralMotors work and Central contracted with D & Sto supply the personnel to perform the dock work,an addendum was added to the "white paper"299 NLRB No 97 D & S LEASING659agreement between D & S and Local 507 to in-clude the dockworkers under its coverage 5Although D & S supplied the personnel to workat the Transport dock, it is clear from the recordthat Cartage supervisors directed the D & S per-sonnel in their day-to-day activities Bruce Morri-son, Cartage's terminal manager, Jim Berquist, Car-tage's operations manager, and Cartage's DockForemen Wayne Gentry and John Smith gave D &S employees their work assignments, scheduledtheir working hours, approved requests for timeoff, and assigned men to train newly hired employ-ees In addition, Mornson testified that his approv-al was necessary before D & S could hire individ-uals to work at the dock and that he sometimeshired employees and placed them on the D & Spayroll without consulting Rogers Morrison, Ber-quist, Gentry, and Smith, whom the judge found tobe supervisors and agents of Transport and Cart-age, also had the authonty to discipline and termi-nate D & S personnel Hence, we agree with thejudge that at all times relevant Central personnelcontrolled the day-to-day activities of the D & Semployees, and that at all times relevant Centraland D & S were the joint employers of the dock-men who performed consolidation work for Trans-port at the Cleveland facility and who were repre-sented by Local 964In early 1986, Central decided to terminate itsrelationship with D & S and to have its own em-ployees perform the consolidation work Pursuantto this decision, Joe Goryl, a Central official, in-structed Morrison to make up a list of D & S per-sonnel whom Central should hire when it tookover the Cleveland dock Morrison testified that onthe basis of ins own judgment, and without con-sulting the supervisors involved in the daily oper-ations at the dock, he made up a list of 17 "super-stars" and submitted it to Goryl In a memo datedMay 8, 1986, Goryl informed Thomas, Cartage'spresident, that Central would keep approximately15 D & S personnel6 and would hire 30 new em-ployees "anonymously"Following Goryl's instructions, Morrison placedan ad for new employees in a local newspaper onMay 15, 1986 The ad specified only that new em-5 In late 1982, Local 964 replaced Local 507 as the representative ofthese employees The D & S agreement with Local 964 ran from 1982 to1985 and incorporated the same terms as D & S's agreement with Local507 In 1985, D & S and Teamsters Local 964 executed a new agreementeffective June 1, 1985, through March 31, 1988 Unhke the prior agree-ment, the new contract also covered D & S employees working in juris-dictions other than that of Local 964 The employees represented bythose other locals are not at Issue here6 When Berquist returned from vacation the following week, he addedfive names to Momson's list Central officials added an additional fourConsequently, when Central terminated its contract with D & S on May31,1986, Central retained 26 of the D & S personnelployees would work for Cartage When the presi-dent of Local 964, Oswald Kelm, called Morrisonto find out what was going on, Morrison told himthat he did not know about the ad and had nothingto do with it On May 16, 1986, Kelm sent Mom-son a registered letter requesting clarification of thead This letter was never answeredCentral treated all the employees hired as ofJune 2, regardless of whether they had previouslyworked for D & S, as new employees who cameunder the NMFA contract between Cartage andLocal 407, mcludmg its wage terms 7 Under theterms of that agreement, the pay of newly hiredemployees was prorated to that of employeesmaking the full amount of wages established underthe NMFA contract Thus, new employees werepaid 70 percent of the contract wage their firstyear, 80 percent their second year, etc Conse-quently, former D & S personnel, who had workedfor Transport under the "white paper" agreementwith Local 964 on May 31, were paid approximate-ly $2 less an hour when they returned to work onJune 2 as "new" Cartage employees working underthe NMFA contract with Local 407 In addition,these former D & S employees lost their seniorityand the health and welfare benefits that they hadaccrued under the "white paper" agreementWe agree with the judge that Central terminatedits contract with D & S, thereby causing D & S tolay off 33 employees, and that Central refused tohire these employees as part of a plan to escapefrom its obligations under the collective-bargainingagreement We also agree with the judge that bythese actions Central engaged in conduct that wasinherently destructive of these employees' rightsguaranteed under Section 7 of the Act In addition,for the reasons explained below, we also find thatCentral's actions m this regard were motivated byantiunion animus under the analysis set out inWright Line, 251 NLRB 1083 (1980), enfd 662F 2d 899 (1st Cif 1981), cert denied 455 U S 989(1982) Because we fmd that Central's decision toterminate the unit employees was motivated by an-tiunion animus, we conclude that Central was obit-7 Several former D & S employees testified that they first learned thatCartage was hiring dockmen by reading Cartage's newspaper advertise-ment Although there were "rumours flying around," these former D & Semployees testified further that although they were requested by Centralofficials in late May to file applications and were given interviews of ap-proximately 3-5 minutes' duration, they did not learn until May 31 at theearliest that D & S's contract had been canceled and that they would beterminated For example, former D & S employee Towson testified with-out contradiction that Koubeck, D & S's vice president, Informed him onSaturday, May 31, that he no longer worked for D & S and that heshould not report to work on Monday unless Central notified him to doso On Sunday, June 1, Berquist called Towson and told him to report towork on Monday, June 2 Only after he reported on Monday didTowson learn that Central Intended to treat hun as a new employee andthat he had lost his seniority 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgated to bargain with the Umon over its decisionto terminate its contract with D & S and the effectsof that decision 8 Thus, we find that Central, as theJoint employer of the D & S employees, violatedSection 8(a)(5) and (1) of the Act by failing to bar-gain with Local 964 over its decision to terminateits contract with D & S and the effects of that de-cision 9 In addition, we agree with the judge thatCentral violated Section 8(a)(5) and (1) by failingto provide Local 964 with notice of its decisionand to provide information requested by Kelm,Local 964's president 10We also agree with the judge that, in the circum-stances of this case, the Respondent has an obliga-tion to recognize and bargain with Local 964 andto embody the results of that bargaining in a con-tract if agreement is reached In this regard, wehave found that Central in the form of its singleemployer Transport was the joint employer of theD & S employees When Transport terminated itscontract with D & S, these employees were termi-nated but a majonty of them were then "hired" 2days later by Cartage which we have found is alsoa smgle employer with Central 11 Indeed, therewas no bona fide cessation of operations at theCartage termmal and no real break in the bargain-ing relationship between Central and Local 964See First National Maintenance Corp v NLRB, 452 U S 666, 682,687-688 (1981), Strawsine Mfg Co, 280 NLRB 553, 553 (1986), andHydro Logistics, Inc. 287 NLRB 602, 602 (1987)9 We agree with the judge that the Respondent, as the joint employerof the D & S personnel, "exposed Itself to the normal joint-employer bar-gaining obligations" We also agree with the judge that the Board has"uniformly held" that a joint employer Is obligated to bargain with theunion over the decision and effects of displacing unit employees SeeSun-Maid Growers of California, 239 NLRB 346 (1978), enfd 618 F 2d 56(9th Cir 1980), and W W Grainger Inc 286 NLRB 94 (1987), enfdenied on other grounds 860 F 2d 244 (7th Or 1988) Inexplicably, how-ever, the judge failed to find that the Respondent violated Sec 8(aX5)and (1) of the Act through its failure to bargain with Local 964 over itsdecision to terminate its contract with D & S Consequently, the judgelimited his recommended Order to a provision that the Respondent bar-gain with Local 964 only over the effects of its decision to terminate itscontract with D & S The judge has, however, made all of the factualfindings that would establish the legal conclusion concerning a decisionbargaining violation, and his reasoning concerning the Respondent's bar-gaining obligation makes It appear that the omission of that formal con-clusion was inadvertent We shall therefore include in our Order a provi-sion that the Respondent bargain with Local 964 over its decision to ter-minate its contract with D & SIn the absence of exceptions, Member Cracraft would not find this ad-ditional 8(aX5) violationiO In its exceptions, the Respondent asserts that Local 964 waived itsnght to bargain about the transition from D & S to a Cartage-employedwork force by its failure timely to request negotiations We agree withthe judge that the Respondent ignored Local 964's timely requests for in-formation and that the Respondent failed to give Local 964 adequatenotice of its decision Particularly because Local 964 was presented witha fait accompli, we find that it did not waive its bargaining rights" In this regard, the judge stated "that at or about the same time" thatCartage employed the 26 former D & S personnel, It hired 32 new non-D& S employees G C Exh 39, however, makes clear that Cartage hadlured only 24 non-D & S employees as of June 2, the date it took overthe Transport/D & S work Consequently, the record clearly establishesthat Cartage commenced work on June 2 with a majority of former D &S employees in the new unitHence, although D & S was removed from thescene, Central remained the Employer of a majon-ty of the unit employees who were essentiallydoing the same job in the same location under thesame supervision and ultimately for the same cor-porate entity Accordingly, Central was not free toset new terms and conditions of employment with-out bargaining with Local 964 but had a duty tomaintain the status quo until it either reachedagreement with Local 964 or bargained to im-passe 12The complaint further alleges that Central violat-ed Section 8(a)(3) and (1) of the Act by laying offand/or discharging 33 named employees and byfailing and refusing to employ and/or recall thoseemployees because Central believed that they hador would support Local 964 Although finding noevidence of antiunion animus, the judge found thatCentral caused D & S to terminate the Local 964-represented employees and transferred the unitwork to Cartage as part of a plan to avoid its obli-gations under the 1985-1988 D & S collective-bar-gaining agreement that it incurred by virtue ofCentral's status as D & S's joint employer of theLocal 964-represented employees The judge con-cluded that Central's actions m this regard, its ter-mination of the Local 964-represented employeesand its refusal to rehire some of them, were "inher-ently destructive" of the employees' Section 7nghts within the meamng of NLRB v Great DaneTrailers, 388 U S 26, 33-34 (1967), and thus violat-ed Section 8(a)(3) and (1) of the Act We agreeIn Great Dane Trailers, the Supreme Court statedthat some conductis so "inherently destructive of employeeinterests" that it may be deemed proscnbedwithout need for proof of an underlying im-proper motive [Such conduct] carrieswith it "unavoidable consequences which theemployer not only foresaw but which he musthave intended" and thus bears "its own mdiciaof intent"The Court further stated that12 See Sterling Processing Corp. 291 NLRB 208 (1988), and Morton De-velopment Corp. 299 NLRB 649 Inasmuch as Central was not a signatoryto D & S's contract with Local 964 and the record does not otherwiseestablish that Central should be bound to that agreement, in the circum-stances of this case we find that Central is not bound to the contract assuch As stated above, however, it is bound to maintain the status quo asreflected, Inter aha, in the contract with Local 964 until it bargains toagreement or impasseThe Respondent excepts to the portion of the judge's recommendedOrder prohibiting the Respondent from altering the terms and conditionsof employment without express agreement of the Union In this regard,the recommended Order is inconsistent with our conclusion that the Re-spondent must maintain the status quo only until It bargains to agreementor Impasse We shall Include an appropriate provision in our Order D & S LEASING661if it can reasonably be concluded that theemployer's discriminatory conduct was "inher-ently destructive" of important employeerights, no proof of antmmon motivation isneeded and the Board can find an unfair laborpractice even if the employer introduces evi-dence that the conduct was motivated by busi-ness considerationsWith regard to what conduct may be characterizedas "inherently destructive," we have describedsuch conduct as the type "which would inevitablyhinder future bargaining or create visible and con-tinuing obstacles to the future exercise of employeerights" Swift Independent Corp, 289 NLRB 423,427 (1988), remanded sub nom Esmark, Inc. vNLRB, 887 F 2d 739 (7th Cir 1989)Here, in furtherance of its plan to reduce laborcosts, Central not only caused D & S to terminatethese employees but at the same time caused Trans-port, D & S's Joint employer, to terminate thesesame employees as part of its plan to transfer thework to Cartage in order to bring the unit workunder the NMFA administered by Local 407 Asnoted, supra, new hires received only 70 percent ofthe full wage rate under the NMFA Thus, underthe guise of hiring as new Cartage employees thoseterminated by Transport, Central was able to paythose employees $2 less an hour on Monday, June2, than they earned on the previous Saturday, May31In this regard, we find that Central's conduct inthese circumstances is analogous to that of an em-ployer that carries out a sham closing of a facilityin order to reopen under new terms and conditionsof employment more favorable to itself By "clos-ing" (with respect to unit work) Transport on Sat-urday, May 31, and "opening" Cartage onMonday, June 2, Central was able to employ as"new hires" the former Local 964-represented em-ployees at approximately $2 less an hour than theywere making on May 31 when they were repre-sented by Local 964 Within the context of shamclosings, we have stated thatthe closing of the plants, the terminationof the employees, and the rehiring ofthose employees "as new employees of thecorporation" under new terms and conditionsof employment must be considered conductthat would naturally hinder collective bargain-ing and as conduct inherently destructive ofemployee rights [Swift Independent Corp,supra at 428]We find this language no less applicable in thepresent context where a single employer, Central,transferred work from one of its companies to an-other with the sole purpose of ridding itself of onebargaining agent, Local 964, and replacing it withanother, Local 407, which represented employeesunder a contract whose terms were more favorableto Central Accordingly, we conclude that by suchaction Central engaged in conduct "inherently de-structive" of employees' rights in violation of Sec-tion 8(a)(3) and (1) of the Act 13We further find, contrary to the judge, that thereis sufficient evidence in the record to support aconclusion that Central's actions in laying off andrefusing to recall unit employees were motivatedby antiunion animus in fact and were thus violativeof Section 8(a)(3) and (1) under a Wright Line anal-ysis 14In Wright Line, supra, 251 NLRB 1083, theBoard established a two-part causation test in casesalleging violations of Section 8(a)(3) turning on em-ployer motivation Under the Wright Line analysis,the General Counsel has the initial burden of estab-lishing a prima facie showing that protected activi-ty was a "motivating factor" in the employer's de-cision Once the General Counsel has met thisburden, the burden shifts to the employer to dem-onstrate that it would have taken the same actioneven in the absence of the protected activityApplying the Wright Line analysis to the facts ofthe present case, we find that the General Counselhas met the burden of establishing a prima facieshowing that Central laid off the Local 964-repre-sented employees and refused to recall some ofthem as part of an attempt to evade its obligationsunder the more costly collective-bargaining agree-ment between D & S and Local 964, freeing itselffrom its bargaining obligation with Local 964, andreplacing Local 964 with Local 407 as the repre-sentative of the employees performing the unitwork formerly done by Local 964-represented em-ployees In this regard, the inference is inescapablethat the Respondent proceeded with its plan underthe apprehension that its failure to retain all the13 Having found that the Respondent engaged in conduct Inherentlydestructive of employees' Sec 7 rights, under Great Dane the burdenshifts to the Respondent to establish that It was motivated by "legitimateobjectives" 388 US at 34 We find that the Respondent has faded tosatisfy its burden See the discussion in the last two paragraphs of text,infraBecause, as explained below, the record supports a finding of actual an-tiunion motive in the termination of the D & S employees and their sub-sequent treatment by Central (refusing to rehire some of them and hiringothers as "new" employees), Chairman Stephens finds It unnecessary tomake an "Inherently destructive" finding pursuant to the analysis set outin Great Dane, supra at 33-34 See his separate position in Swift Independ-ent Corp , supra, 431 fn 1914 "It is, of course, well established that a discharge may be for a goodcause or bad cause, or no cause at all except that a discharge is unlawfulwhen the real motivating purpose is contrary to the prohibitions of Sec-tion 8(a)(1) or (3) of the Act" W W Grainger, Inc , supra at 116 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunit employees and its rehiring of some of the unitemployees by a different entity, somehow entitledit to abandon its relationship with Local 964 infavor of Local 407 In reaching this determinationwe note that Silverwood, the labor representativefor Cartage, sought out Teamsters officials in May1986, only 2 weeks before the transfer and layoffwere to take effect, and sought assurances fromthem that Cartage was not obligated to take thelaid-off employees when it terminated its relation-ship with D & S In addition, Central attempted tocircumvent the bargaining process through its ef-forts to keep its plans secret from Local 964 and itsrefusal to supply the information requested pertain-mg to the transfer 15 Further, and perhaps mostsignificantly, the Respondent has failed to providespecific reasons for its selection of any of the par-ticular 33 Local 964-represented employees whowere laid off '6Finally, with regard to the General Counsel'spnma facie case, although we agree with the judgethat Central violated Section 8(a)(1) through state-ments made by Supervisors Wayne Gentry and JoeImondi to employee Meyers," we also find, con-trary to the judge, that these statements providefurther evidence of the Respondent's motive forlaying off former D & S employees Although thejudge emphasized the fact that neither Gentry norImondi participated in the decision to lay off theunit employees, we note that both Gentry andImondi had worked for Cartage for some time andwere in a position to know the reasons for Cen-tral's action although they did not participate in thehiring process itself 18 Consequently, althoughGentry and Imondi may not have been involved inthe decision, they were in a position, at the least, tonote the lack of a legitimate reason for the Re-spondent's hinng practices In these circumstances,lbCedar Falls Health Care Center, 276 NLRB 1300, 1302 (1985)le Terminal Manager Morrison testified that he evaluated each em-ployee "In his head" He did not consult the supervisors who had dailycontact with the men and could not articulate any definite standard bywhich employees were evaluated for selection He stated only that hewanted to keep the "superstars" Further, the record shows no differencebetween the employees retained and those laid off with regard to repn-mands or disciplinary actions The inability to articulate a definite stand-ard by which employees were evaluated permits the Inference that C.en-tral's true motive in the hiring process was discriminatory See WrightLine, supra at fn 12 See also Lemay Caring Center, 280 NLRB 60, 70(1986)17 According to Operations Bulk Manager Gentry's credited testimo-ny, on June 1, 1986, he told Union Committeeman Meyers that he hadalways been satisfied with his work and could not understand why hewas not coming back and that the only reason he could think of wasMeyers' association with the Union On the same day, according toMeyers' credited testimony, Dock Foreman Imonch told Meyers that heand Union Steward Archer Bailey were not coming back because theywere with the Union'8 Gentry has been operations bulk manager for Central since 1985!monde commenced work for Central on June 25, 1985 He performed"clerical duties" pnor to his promotion to dock foreman when Centraltook over the dock on June 2, 1986we conclude that these statements, although notdispositive, have some relevance and are entitled tosome weight in assessing Central's state of mindwith respect to the discharge of employees Meyersand Bailey 15Central argues in rebuttal to the pnma facie casethat its decision to lay off the employees was a partof its plan to terminate its contract with D & S pn-manly because of its dissatisfaction with D & S'sperformance and because of what it contends wasthe International's insistence that Central not con-tract with leasing companies As evidence of theformer, Central mtroduced into evidence the letterof January 20, 1986, from Cartage's president,Thomas, to D & S's president, Rogers, which out-lined Central's dissatisfaction with D & S's per-formance and threatened termination of the con-tract unless D & S's performance improved Withregard to the International's views on leasing,union official Brown testified that in a spring 1986meeting with Central representatives in Washing-ton, D C, officials of the Teamsters Internationalexpressed their dissatisfaction with leasing compa-niesWe find, however, that these proffered reasonsare not sufficient to overcome the evidence pre-sented by the General Counsel We note thatRogers, D & S's president, testified without contra-diction that after receiving Central's letter of Janu-ary 20, Koubeck, D & S's vice president, tooksteps to remedy the problems outlmed by Centraland there is no evidence that Central was furtherdissatisfied with D & S Second, Garavagha testi-fied that at a meeting of Central management offi-cials in February or March 1986, labor costs wasthe sole issue discussed in making the decision toterminate the D & S contract As to the Interna-tional's dissatisfaction with employee leasing com-panies, we note first that the International officialsexpressed their dissatisfaction in general termsThey did not specifically urge Central to terminateits contract with D & S but spoke generally ofcompanies that used leasing companies as a way toget around union standards In this regard, we notethat Silverwood testified that the Teamsters did nothave a problem with Central's use of D & S be-cause D & S, unlike most employee leasing compa-nies, was unionized We also note that Central con-tinued to contract with employee leasing compa-nies after it terminated its contract with D & SThus, we find that Central has failed to rebut theGeneral Counsel's prima facie case and that Cen-tral's actions in laying off and refusing to recall19 Thnjovay Supermarket, 276 NLRB 1450, 1463 (1985) See alsoBurger King Corp, 279 NLRB 227, 239 (1986) -:-D & S LEASING663Local 964-represented employees were motivatedby antiunion animus We, therefore, conclude thatthe Respondent violated Section 8(a)(3) and (1) ofthe ActORDERThe National Labor Relations Board orders thatthe Respondents, Centra, Inc , Central Transport,Inc , and Central Cartage Company, a single em-ployer, Sterling Heights, Michigan, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain collectively in good faithwith Teamsters Local Union No 964, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL•CIO by refus-ing to recognize and bargain with the Union in theappropriate unit and by refusing to bargain withthe Union concerning its decision to cancel its con-tract with D & S Leasing, Inc , and concerning theeffects of the transfer of automotive consolidationwork at its Cleveland, Ohio terminal from D & SLeasing, Inc to Central Cartage Company(b)Altering the wages, hours, or other condi-tions of employment of employees in the appropri-ate bargaining unit without bargaining with theabove-named Union(c)Refusing to supply Teamsters Local UnionNo 964 requested information, which is necessaryfor and relevant to its performance as the exclusivebargaining representative of the unit employees(d)Discouraging membership in TeamstersLocal Union No 964 by laying off and refusing torecall employees pursuant to a plan to avoid theobligations of a subsisting collective-bargainingagreement(e)Coercing employees by informing them theywere not hired because they held positions withTeamsters Local Union No 964(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Recognize and, on request, bargain collec-tively with the above-named Union as the exclusiverepresentative of the employees in the followingappropriate unit and, if agreement is reached,embody it in a signed written agreementAll dockmen and yardmen performing auto-motive consolidation work at 5400 West 137thStreet, Cleveland, Ohio, excluding all clericalemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees(b)Bargain collectively, on request, with theUnion concerning its decision to cancel its contractwith D & S Leasing, Inc and concerning the ef-fects of the transfer of automotive consolidationwork at its Cleveland, Ohio terminal from D & SLeasing, Inc to Central Cartage Company(c)Furnish the Union with any and all informa-tion requested by it that is necessary for and rele-vant to its performance as the exclusive bargainingrepresentative of the unit employees(d)Offer the employees named below, who wererefused hire by Central Cartage Company as aresult of its unlawful action, immediate and full re-instatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or others rightsand pnvileges, previously enjoyed, dismissing, ifnecessary, any employee hired to replace them, andmake them whole for any loss of earnings andother benefits suffered as a result of the discrimina-tion against them in the manner set forth in theremedy section of the judge's decisionJohn HennesseyDonald GruszezynskiRobert MurphyRoger YeamanRobert JolluckKenneth MeyersGreg HenryNick KaunchClark KinneyJames KellyBarry PetersKenneth GlennArcher Bailey III Kenneth FordDaniel KenyonJames FargoJoseph StarlovicLarry GardnerRobert Poczontek Tom ChristineRon NougselJames BrewsterRobert Grabmski Douglas TurchankBen PeperaJoe PrinceRichard MillerJack MullroyMick OchalDoug JedlmskyBob BantaBob ElsworthCharles Craig(e)Rescind any departures from terms and con-ditions of employment that existed immediatelybefore the Respondent's transfer of work fromCentral Transport and D & S Leasing to CentralCartage, retroactively restoring preexisting termsand conditions of employment, including wagerates and benefit plans, and make the employeeswhole by remitting all wages and benefits thatwould have been paid absent such unilateralchanges from June 2, 1986, until it negotiates ingood faith with the Union to agreement or to im-passe, provided, however, that nothing in the ordershall authorize or require the withdrawal or elimi-nation of any wage increase unlawfully granted toemployees without a request from the Union Theremission of wages and benefits shall be computed 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the manner prescribed in Ogle Protection Service,183 NLRB 682 (1970), enfd 444 F 2d 502 (6th Cir1971), plus interest as prescribed in New Horizonsfor the Retarded 20(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(g)Post at its Cleveland, Ohio facility copies ofthe attached notice marked "Appendix "21 Copiesof the notice, on forms provided by the RegionalDirector for Region 8, after bemg signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply20283 NLRB 1173 (1987)21 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the Umted States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively ingood faith with Teamsters Local Union No 964,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,AFL-CIO by refusing to recognize and bargainwith Teamsters Local 964 in the appropriate unitand by refusing to bargain with Teamsters Local964 concerning our decision to cancel our contractwith D & S Leasing, Inc and concerning the ef-fects of transfer of automotive consolidation workat our Cleveland, Ohio terminal from D & S Leas-ing, Inc to Central Cartage CompanyWE WILL NOT alter the wages, hours, or otherconditions of employment of employees in the ap-propriate bargaining unit, without bargaining withthe above-mentioned UnionWE WILL NOT refuse to supply Teamsters Local964 requested information, which is necessary forand relevant to its performance as the exclusivebargaining agent of the bargaining unit employeesWE WILL NOT discourage membership in Team-sters Local 964 by laying off and refusing to recallemployees pursuant to a plan to avoid the obliga-tions of a subsisting collective-bargaining agree-mentWE WILL NOT coerce employees by informingthem they were not hired because they held posi-tions with Teamsters Local 964WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL recogmze and, on request, bargain col-lectively with the above-named Union as the exclu-sive representative of our employees in the appro-pnate unit described below and, if agreement isreached, embody it in a signed written agreementAll docicmen and yardmen performing auto-motive consolidation work at 5400 West 137thStreet, Cleveland, Ohio, excluding all clericalemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployeesWE WILL bargain, on request, with TeamstersLocal 964 concerning our decision to cancel ourcontract with D & S Leasing, Inc and concerningthe effects of the transfer of automotive consolida-tion work at our Cleveland, Ohio termmal from D& S Leasing, Inc to Central Cartage CompanyWE WILL furnish the Union with any and all in-formation requested by it and reasonably related toits function as collective-bargaining representativeWE WILL offer the employees named below,who were refused hire by Central Cartage Compa-ny as a result of our unlawful action, immediateand full remstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed,dismissing, if necessary, any employee hired to re-place them, and WE WILL make them whole forany loss of earnings and other benefits suffered as aresult of the discrimination against them, plus inter-estJohn HennesseyDonald GruszezynskiRobert MurphyRoger Yeaman Kenneth MeyersNick KaunchJames KellyKenneth GlennKenneth FordJames FargoLarry GardnerTom ChnstmeJames BrewsterDouglas TurchankJoe PnnceJack MullroyDoug JedlmskyBob ElsworthInc , Central Transport, Inc , and Central Cartage Com-pany, as joint employers of described employees, hadviolated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act) Central Transport, Inc(Respondent Transport) and Central Cartage Company(Respondent Cartage) filed timely answer to complaintdenying they had engaged m the unfair labor practicesalleged in the complaint D & S Leasing, Inc (Respond-ent D & S) chose not to file an answer to the com-plaint 2This case was heard in Cleveland, Ohio, during theperiod 23 through 27 March 1987 All parties appearedand were afforded full opportunity to participate Uponthe entire record, mcludmg briefs filed by the parties,and from my observation of the demeanor of witnesseswho appeared to give testimony, I make the followmgRobert JoHuckGreg HenryClark KinneyBarry PetersArcher Bailey IIIDaniel KenyonJoseph StarlovicRobert PoczontekRon NougselRobert GrabmskiBen PeperaRichard MillerMick OchalBob BantaCharles CraigD & S LEASING665WE WILL rescind any departures from terms andconditions of employment that existed immediatelybefore our transfer of work from Central Transportand D & S Leasing to Central Cartage, and WEWILL retroactively restore preexisting terms andconditions of employment, including wages ratesand benefit plans, and WE WILL make employeeswhole by remitting all wages and benefits thatwould have been paid absent such unilateralchanges from June 2, 1986, until we negotiate ingood faith with the Union to agreement or impasse,provided, however, that we will not withdraw oreliminate any wage increase unlawfully granted toemployees, without a request from the UnionCENTRA, INC , CENTRAL TRANSPORT,INC , AND CENTRAL CARTAGE COM-PANY, A SINGLE EMPLOYERPaul C Lund, Esq , for the General CounselTimothy K Carroll, Esq and Robert L Duty, Esq(Dykema, Gossett, Spencer, Goodnow & Trigg), of De-troit, Michigan, for the RespondentSorrell Logothetis, Esq (Logothetis & Pence), of Dayton,Ohio, for Local 964Peter A Joy, Esq , of Cleveland, Ohio, for Local 407DECISIONSTATEMENT OF THE CASEDONALD R HOLLEY, Administrative Law JudgeUpon an original charge filed in Case 8-CA-19212 on 3June 1986,1 by Archer Bailey III, an individual, and anoriginal charge filed in Case 8-CA-19282 on 27 June byTeamsters Local Union No 964, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Local 964), the Re-gional Director for Region 8 of the National Labor Rela-tions Board issued order consolidating cases, consolidat-ed complaint, and notice of consolidation hearing on 29August which alleged, inter aim that D & S Leasing,FINDINGS OF FACTI JURISDICTIONRespondent D & S, a Michigan corporation, maintainsan office and place of business at 2218 Main Street, Mil-ford, Michigan It is engaged in providing leased em-ployees to trucking industry enterprises, and, in thecourse and conduct of such business, it annually derivesgross revenues m excess of $50,000 from other enter-prises located within the State of Ohio, which are en-gaged m commerce other than on an indirect basisRespondent Transport, a Michigan corporation withits principal place of business located at 34200 MoundRoad, Sterling Heights, Michigan, is a common carrier inthe interstate and intrastate transportation of freight andcommodities It annually derives gross revenues in excessof $500,000 from the transportation of freight and com-modities from the State of Ohio directly to points locat-ed outside the State of OhioRespondent Cartage, a Michigan corporation with itsprincipal office and place of business at 34200 MoundRoad, Sterling Heights, Michigan, maintains other placesof business in Ohio, Michigan, and Indiana, including aterminal located at 5400 West 137th Street, Cleveland,Ohio Annually, in the course and conduct of its busi-ness, it provides services valued in excess of $50,000 toother enterprises located within the State of Ohio, in-cluding General Motors Corporation and the FordMotor Corporation, which are engaged in commerce onother than an indirect basisIt is adnutted, and I find, that Respondent D & S, Re-spondent Transport, and Respondent Cartage are em-ployers engaged m commerce within the meaning ofSection 2(6) and (7) of the ActII STATUS OF LABOR ORGANIZATIONSIt is admitted, and I find, that the following LocalUtuons, all affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, are labor organizations within the meaning ofSection 2(5) of the Act Teamsters Local Union No 202A11 allegations of the complaint are deemed to be admitted by Re-spondent D & SAll dates are 1986 unless otherwise indicated 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Local 20), Teamsters Local Union No 118 (Local 118),Teamsters Local Union No 449 (Local 449), TruckDrivers Local Union No 407 (Local 407), and Local964III THE ALLEGED UNFAIR LABOR PRACTICESFactsTransport and Cartage are wholly owned subsidiariesof Centra, Inc All three corporations are headquarteredat 34200 Mound Road, Sterling Heights, Michigan TheMaroun family, specifically T S Maroun, who is the pa-triarch, and his four children, Matty and Matty's threesisters, own all the stock of Centra The board of direc-tors of each corporation is essentially the same, exceptRobert Goodheart, the president of Transport, sits ononly that corporation's board of directors, and LarryThomas, the president of Cartage, sits on only that cor-poration's board of directors Ron Leach, a nonfamilymember, is executive vice president of Transport andCartage The record further reveals that the foregoingofficers of all three corporations have offices in the head-quarters building in Sterling Heights, Michigan 3Transport is a common carrier which utilizes owner-operators who pull company owned trailers It transportsfreight and commodities to and from 48 States Cartageoperates terminals throughout the Umted States and isengaged primarily in the pickup and delivery within cityzones of freight transported over the road by TransportThe Central terminal located at 5400 West 137th Street,in Cleveland, Ohio (the Cleveland terminal and/or theBookpark facility), is the only terminal involved in thisproceedingIn mid-1982, Transport successfully bid some automo-tive consolidation work with General Motors Corpora-tion The consolidation work was to be performed inCleveland At the time, Cartage held a lease on propertyin Cleveland where it maintained a terminal Its terminalemployees were represented by Local 407, and it wassignatory to the Teamsters National Master FreightAgreement To enable it to perform the consolidationwork required by its contract with General Motors,Transport subleased certain facilities at the Clevelandterminal from Cartage 4 Although Cartage normally per-formed dock work and trailer switching such as thatneeded to accomplish the above-described consolidationwork for Transport, Central management decided toobtain employees to accomplish the consolidation workat the Cleveland terminal from D & S, a personnel leas-ing company To that end, Charles Garavaglia, vicepresident of labor relations for both Transport and Cart-age, and Goodheart met with George Rogers, D & Spresident and sole owner, to ascertain whether D & Swould lease Transport employees for a stated package3 The complaint was amended during the hearing to allege that Centra,Transport, and Cartage constitute a single employer Counsel for thenamed Respondents concedes in Br 2 that they may be treated as asingle employer in this proceeding Accordingly, I find Centra, Trans-port, and Cartage (Central) is a single employer within the meaning ofthe Act* Cartage leased the property from GLS Leasco, another whollyowned subsidiary of Centralprice 5 Garavaglia testified Rogers was informed the em-ployees furnished at the Cleveland facility would have tobe represented by a union D & S agreed to furnish theemployeesIn mid-1982, D & S became signatory to a so-calledwhite paper agreement with Teamsters Local 507 6 Theagreement covered the employees performing automo-tive consolidation work for Transport at the Clevelandterminal 7 Garavaglia testified he attended the first nego-tiation session leading to consumation of the agreementto explain the economic parameters acceptable to trans-port, and to stress the need for provision for flexibleworking hours for covered employees because the con-solidation work was to be performed pursuant to Gener-al Motors' "just in time" concept Thereafter, Rogersand Local 507 reached agreement It contained wagerates which were more favorable than those contained inthe National Master Freight Agreement, and it containedprovisions which afforded D & S flexibility in hours em-ployees worked Garavagha testified a copy of the agree-ment was given to him for review before it was signedAfter it was executed, Rogers supplied Garavagha,Goodheart, and Transport's payroll office with copiesRogers testified he sought to staff the Cleveland facili-ty by placing ads in Cleveland newspapers and leavingD & S employment applications with Cartage's terminalmanager, Bruce Morrison While Rogers would inter-view applicants if he was in Cleveland when they re-sponded to the ads he had placed, he uniformly sentthem to Morrison after he talked to them Mornson's ap-proval was necessary before they were hired In many, ifnot most, instances Morrison interviewed applicants inRogers' absence, hired them, and caused them to com-plete a D & S employment application which was thensent to D & S's headquarters in Milford, Michigan, sothey could be put on the D & S payrollNeither Transport nor D & S had any personnel at theCleveland terminal who could provide supervision of theD & S employees performing the consolidation work atthe inception of the arrangement It is uncontradictedthat Cartage employees, including Morrison, Jim Ber-glint (operations manager) and Dock Foremen WayneGentry and John Smith, provided the rewured supervi-sion of D & S employees Thus, the record reveals thoseindividuals gave D & S employees their work assign-ments, scheduled their working hours, caused the em-ployees to punch timecards, approved or disapproved re-quests for time off or vacation, assigned employees totrain new hires, and documented on Central's computerwork deficiencies or rules violations Newly hired em-D & S was to carry the employees on its payroll and It was to pay allamounts required by Federal and state law as well as amounts whichwere to be remitted in accordance with any union contract Transportwas to reimburse D & S for its expenditures and pay it a percentagewhich fluctuated with the size of the payroll• White paper agreements are agreements which contain terms or con-ditions of employment which are different from those contained in theNational Master Freight Agreement which normally controls wages,hours, and conditions of employment in Cartage operations which main-tain contractual relations with the Teamsters7 The consolidation work involved the handling of automotive parts ona dock and switching or spotting of traders which were to be loaded orunloaded D & S LEASING667ployees were required to satisfactorily complete a 30-dayprobationary period and the named individuals decidedwhether they would be retained during the periodRogers testified that he obtained a payroll runoff and acomputer listing of employee infractions from Cartageeach week The payroll information indicated thenumber of hours worked by each employee and hisstraight time and overtime eammgs Utilizing his D & Scomputer, he processed the information provided byCartage to prepare checks for the Cleveland employeeswhich were delivered by Transport to the Cleveland ter-minal where the Cartage dispatcher distributed them toemployees Similarly, he processed the listings of em-ployee mfactions by causing repnmands to be issued toemployees along with their paychecks He testified herarely became involved in reprimands which did not in-volve discharge or time off Instead, one of the three D& S clerical employees employed in the Milford officewould prepare the reprimands and issue them overRogers' signatureRogers stated that prior to November 1984 he visitedthe Cleveland terminal approximately once every othermonth During those visits, he would discuss grievanceswith Morrison and employees If grievances progressedbeyond the local level (State or Joint Area Conference inChicago), Rogers represented D & S at the hearings Inthis regard, he indicated he usually discussed the ap-proach he should take with Garavaglia to ascertain,among other things, whether he had a case, and he reliedon Morrison for documentation related to the grievancesRogers had no authority to withdraw a grievance with-out Momson's approval, and he had no authority toagree to backpay or reinstatement of an employee with-out Mornson's approvalAt some point in late 1982, Local 964 replaced Local507 as the bargaining representative for D & S employ-ees working at the Cleveland facility Local 964 and D &S executed a collective-bargaining agreement containingthe same provisions which were set forth in the D & 5-Local 507 agreementDuring the term of the above-described agreement(1982-1985), Rogers and subsequently Lawrence Kou-beck were the only persons who represented D & Sgrievance matters which proceeded to the State or JointArea Conference (Chicago) level However, on the locallevel Central personnel, principally Garavaglia and Mor-rison, were frequently involved in administration of thecontract as well as the processing of grievances With re-8 Respondents Transport and Cartage denied that Garavagha, Morri-son, Jim Berquist, and dock foremen (John Smith, Wayne Gentry, JimBowen, and Joe Imondi) were, at times material, supervisors and agentsof such Respondents within the meaning of the Act Significantly, no ar-gument concerning such issues is set forth in Respondent's postheanngbrief Uncontradicted record evidence reveals Garavagha determined thelabor policy of Transport and Cartage until April 1986, that Morrisonand Berquist supervised the dock foremen and possessed numerous Indi-c's of supervisory authority, including the authonty to lure and fire D &S employees, and that dock foremen who were salaried at $500 to 8700per week, in addition to exercising the authority over D & S employeesset forth above, fired employees, and refrained from calling in employeeswho did not follow their orders It is clear, and I find, that the individ-uals named above were, at all times material, supervisors and agents ofRespondents Transport and Cartage within the meaning of Sec 2(11) and(13) of the Actspect to administration of the contract's provisions, Cart-age posted bids which permitted employees to selecttheir working hours in accordance with the seniorityprovisions of the contract, called in extra employees itneeded from time to time in seniority order, maintainedin its computer contract violations of breaches of rulescommitted by employees, provided employees safety andrelated equipment required by the contract,9 interpretedthe holiday provisions of the contract to determine whenholiday pay was due employees, and generally sought toeffectuate and comply with other contract provisions di-rectly related to the wages, hours, and working condi-tions of employees which were contained in the agree-ment With respect to local level grievance proceedings,the record reveals Garavagha and Morrison met withLocal 964 representatives on a number of occasions todiscuss the hours employees were expected to work, ter-minations, and safety and related matters Garavaglia ad-mitted during his testimony that he met with Local 964officials to discuss safety complaints voiced by D 8c Semployees, and he testified he attended a number of localmeetings with Local 964 to discuss grievances whichwere filed because Morrison had fired D & S employ-ees 10 Employee Gruszezynslu, a Local 964 steward, tes-tified, without contradiction, that Garavaglia also attend-ed a meeting shortly after the D & S operation com-menced at which he agreed the workday would be re-duced from 20 to 10 hours It is undisputed that Morri-son attended a number of the local grievance meetingswhere grievances concerning discharges he had effectu-ated were discussed With respect to safety and relatedmatters, the record reveals Garavaglia acknowledgedCartage was responsible for assuring safety at the termi-nal and it was obligated to supply protective items suchas gloves, ram gear, and gas masks to employees In ad-dition to the fact that Garavaglia acknowledged he metwith Local 964 representatives to resolve complaintsconcerning safety, the record clearly reveals that as lateas March 1986 Garavagha apologized by letter becausehe had been unable to attend a scheduled 9 March meet-mg at which safety and security grievances involving theterminal were to be discussed In the letter under discus-sion Garavaglia set forth measures taken by Central torectify the complaints 11From mid-1982 until some unstated time in 1983, theonly D & S person who exercised any control over D &S employees working at the Cleveland facility wasRogers For about a year during the 1983-1984 period,D & S utilized two leadmen and/or working foremen atB Momson claimed during his testimony that he purchased ram gearemployees were contractually entitled to receive to simply stop employeecomplaints The record reveals, however, that Garavaglia treated D & Semployee safety as a Central obligation"1 Two specific incidents were described by Oswald Kelm, Local 964'spresident and business agent, i e, Mornson's termination of a D & S em-ployee for fighting on the premises, and his termination of another em-ployee accused of theft Kelm's uncontested testimony reveals Morrisonand/or Garavaglia agreed to return both employees to work Significant-ly, Rogers testified 18-20 D & S employees were fired during the time hesupphed employees to the Cleveland facility, but he could not recall asingle incident in which he or Koubeck had fired an employeeii See G C Exhs 11 (agenda for 9 March meeting) and 17 (Garavag-ha's letter to Kelm) 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe facility The first, Tommy Hughes, stayed about amonth The second, Joe Mechath, stayed about a year Adescription of the position is set forth in an addendum tothe 1982-1985 contract between D & S and Local 964 Itis as follows 12The Working Foreman shall be an employee whohas a separate classification which shall pay him 150an hour above the dockman's classification Hisclassification and job description shall be that hecan do all work in the classification of dockman,but additionally direct, assign, supervise, designateand the number of employees on assignmentof a specific jobHe cannot hire, or fire, or discipline employeesand will also be under the supervision of the cus-tomer while workingThe Working Foreman must be approved by thecustomer as well as the employerIn November 1984, Rogers lured Lawrence Koubeck,a resident of Cleveland, and made him vice president ofD & S Koubeck testified he spent approximately two-thirds of his working time with D & S in Cleveland andthe remaining one-third recruiting dnvers for Centralout-of-town When he was in Cleveland, he recruitedemployees for the Cleveland facility, took their applica-tions, interviewed them, and sent them to Morrison if hefelt they were qualified Morrison decided whether theyshould be hired Additionally, Koubeck handled griev-ance matters at the facility by issuing reprimand lettersafter receiving notice of employee infractions from Cart-age, and he took disciplinary action against employeeswhen it was warranted He represented D & S at local,state, and regional grievance hearings Cartage personnelcontinued from November 1984 until February 1986 toprovide day-to-day supervision of D & S employees, andit continued to schedule their working hours, handletheir requests for time off, and call in extra employeesfrom the seniority list as neededIn 1985, D & S and Teamsters Locals 964, 20, 118, and449 executed a new collective-bargaining agreementwhich was to be effective from 1 June 1985 through 31March 1988 13 Steven Bridge, an employee of a multiem-ployer association named Motor Carrier Labor AdvisoryCouncil (MCLAC), and Rogers represented D & Sthe negotiations Andrew Suckart and Chuck Gauguinrepresented Local 964 Rogers testified no Transport of-ficial participated in the negotiations, but he got thewage parameters from Central The umon negotiatorssought during the negotiations to place a work-preserva-tion clause in the contract to assure that D & S employ-ees would follow their work Rogers refused to agree tosuch a clause, indicating his customer (Transport) wouldnot tolerate it The executed contract contained so-called12 See G C nth 313 Unlike the 1982-1985 agreement, which was between only D & Sand Local 507 (subsequently Local 964), the 1985-1988 agreement cov-ered D & S employees working within the Jurisdiction of Locals 20,118,and 449 The record reveals the employees covered by the agreementwere engaged III dock/yardman or road operations work at, Inter aim, aboiler firm in Buffalo, New York, an AMC-Jeep consolidation operationin Toledo, Ohio, and at the Central terminal in Clevelandhouse account language that applied from one D & S lo-cation to another Copies of the contract were given toMomson and Central's payroll departmentBy letter dated 20 January 1986, Cartage PresidentThomas advised D & S, inter aim, that while Cartagewould schedule the terminal, D & S was responsible tocall the people necessary to staff the schedules, thatRogers and Koubeck had failed to meet that responsibil-ity, and that continued failure by D & S to supply dock-men at the Cleveland terminal would result in termina-tion of D & S as the supplier of docicmen to the Cleve-land terminal 14 On 23 January 1986, Koubeck issued amemo to the D & S employees working at the Clevelandterminal which informed them, inter aim that employeescalling out of service were required to call his home tele-phone number 1 hour prior to starting time, that employ-ees calling back into service were to telephone hisnumber 2 hours prior to his starting time, that D & Swas to be directly responsible for setting up replacementsand/or additional personnel required by Central Trans-port, and that Central Transport would call employeesdirectly between midmght and 6 a m in case of emergen-cy or for replacement for absenteeism 15Garavaglia testified, without contradiction, that mFebruary or March 1986, he met with Maroun, Good-heart, Thomas, Richard Silverwood, and Hank Bi-chard" and it was decided that Cartage could hire newemployees to perform the Cleveland dock work cheaperthan D & S was performing it Garavaglia asserted headvised against taking such action indicating he thoughtthey would be obligated to take the D & S employeesand litigation would resultDuring the spring of 1986, Central and union repre-sentatives met in Washington, D C, to discuss ongoinglitigation Sherman Brown, who was then acting onbehalf of the Teamsters National Freight Industry Nego-tiating Committee, indicated the participants discussedleasing companies durmg the meeting The Internationaltuuon representatives voiced their opinion that leasingcompanies were used as a way to get around unionstandards While Brown recalls Central representativesattending the meeting indicated they would see whatthey could do about leasing companies, he testified noth-ing was agreed on during the meetingAt some unspecified time in early May 1986, JoeGoryl, a Central official, telephoned Morrison and in-structed him to prepare a list of names of D & S employ-ees he felt should be hired by Cartage when it took overthe dock operation in Cleveland Morrison testified hereflected on his personal knowledge of the work per-formed by individual employees and gave Gory! the 17typewritten names set forth on General Counsel's Exhibit37 about mid-May Morrison denied that the union ac-tivities of employees influenced his selection, and heclaimed he chose employees he considered to be "superstars" without looking at their personnel files14 See R Exh 4R Exh 310 Garavagha testified he hired Silverwood to handle labor relationsfor Cartage and Bichard to handle labor relations for Transport D & S LEASING669By memo dated 8 May 1986, Joe Goryl sent a memoto Thomas, Cartage's president, which statesSUBJECT proposed dock conversion in clevelandIt has been determined that we will employ ap-proximately 15 D&S Cleveland dock employees tothe 45 man Central Cartage seniority listA background check on all of the 15 candidatesshould begin immediately provided each man meetsour minimum requirements The conversion shouldtake place over a 4 week period Week 1 will con-sist of hiring 5 (D8cS) doclanen in an established se-niority order Week 2 we will hire an addition 5(D&S) dockmen and in week 3 we will lure thefinal 5During the 3 week period we will be activelypursuing new applicants (anonymously) so that wewill have at least 30 good candidates by the start ofthe 4th week At the start of week 4 we will beginto phase in some of the new dockmen At the endof week 4 we should be in a position to terminatethe use of D&S leasing entirely At this time wewill phase in the additional new dockmen and con-tinue to use a number of prior D&S casuals tempo-rarily until all of the new dockmen are in place andtrainedAlthough Morrison failed to fully describe his earlyMay conversation with Goryl, he indicated the plan out-lined in the above-quoted memo was discussed duringthe conversation Apparently, Morrison was also in-structed by Goryl to commence an effort to obtain newhires for the Cleveland dock operation by advertising inCleveland newspapers as he admittedly placed an ad fordockworkers in the 15 May 1986 issue of a local newspa-per named the Plain Dealer 17When Oswald Kelm, the president of Local 964,learned of the ad which had been placed in the PlainDealer, he telephoned Momson and asked him what wasgoing on Kelm testified, without contradiction, thatMorrison told hun he did not know anything about itand had nothing to do with it Kelm thereafter sent Mor-rison a registered letter dated 16 May, the body of whichstates 'sYOUR AD WAS IN THE CLEVELAND PLAIN DEALERTO HIRE DOCKMEN FOR CENTRAL CARTAGE CO TOSUPPORT THE LOCAL OPERATION ALSO, YOU WOULDBE PAYING UNION SCALE AND BENEFITSLOCAL 964 NOW HAS A CONTRACT WITH D & SLEASING TO COVER THE DOCK WORK TEAMSTERSLOCAL NO 964 MEMBERS HAVE BEEN DOING THEDOCK WORK FOR THE PAST FOUR YEARS ON THECENTRAL TRANSPORT DOCK WE WOULD LIKE TOKNOW WHAT EFFECT THE HIRING OF DOCKMEN,UNDER CENTRAL CARTAGE CO, TO SUPPORT THELOCAL OPERATION, WOULD HAVE ON OUR BARGAIN-ING PEOPLE'S WORK" See G C Exh 18" See G C Exh 19THE AD ALSO STATES, UNION SCALE AND BENE-FITS WILL BE PAID WE ARE ASKING, "UNDER WHATCONTRACT WOULD THIS BE PAID?"LOCAL NO 964 IS VERY DEEPLY CONCERNED ASTO WHY CENTRAL CARTAGE CO WOULD HIREDOCKMEN TO SUPPORT A LOCAL OPERATION "WHATOPERATION?"MAY WE RECEIVE YOUR REPLY AS SOON AS POSSI-BLE THANK YOUWhile the record clearly reveals Kelm's 16 May letterwas never answered in writing by D & S, Transport, orCartage, the testimony describing what occurred be-tween 16 May and 2 June is conflicting Kelm testifiedhe attempted to telephone Thomas, Cartage's president,and Sdverwood and neither would return his calls Heclaims he spoke with Morrison several times at the termi-nal, and Morrison continued to tell him he knew noth-ing Kelm's recollection was that Silverwood finally re-turned his call after the. 2 June changeover and, whenKelm told him cancellation of the contract with D & Shad no bearing on the people working on that dock, Sil-verwood responded that International Union OfficialsSherman Brown and Jack Yager had instructed Thomasto get rid of leasing companies earlier in the year inWashington, D C, and the people go with the CompanyThe Teamsters convention was held in Las Vegas,Nevada, during the week of 19 May 1986 Silverwoodattended and discussed Central's intention to perform thework at the Cleveland facility with Andy Suckart, busi-ness representative of the Teamsters Ohio Conferenceand Teamsters Joint Council 41, Steven Bridge, andRobert Cassidy 19 During his discussions with the namedSdverwood sought to ascertain whether theywere of the view that the 1985-1988 D & S contractwith various Teamsters Local Umons obligated Centralto hire all the D & S employees working in Clevelandwhen it assumed control of that operation Each of thenamed individuals agreed there was no "mechanism" inthe contract which would impose such a requirementHowever, Suckart urged Silverwood to take all the D &S employees Silverwood indicated Central intended, in-stead, to pick and choose employeesSilverwood testified he had three or four telephoneconversations with Kelm in May before Cartage com-menced to perform the dock work at the Cleveland facil-ity on 2 June He recalled Kelm called him around thesecond week in May to ask if they were doing awaywith D & S in Cleveland He claims he said he had noidea what was going on down there, he was not awareanything was going to change According to Silver-wood, Thomas filled hun in on the situation several dayslater, and Kelm telephoned him again several days laterHe recalled Kelm again asked if they were going to doaway with D & S Leasing, and he claims he replied theyhad been informed by the International they were to doaway with lease companies and they would be hiring" Suckart and Bridge participated in negotiations leading to the 1985-1988 collective-bargaining agreement between D & S and TeamstersLocals 964, 20, 118, and 449 Cassidy and Bridge are the union and man-agement chairman, respectively, of the Ohio Grievance Committee 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCartage employees to perform the work in ClevelandSilverwood claims Kelm then asked if they were goingto be hiring Local 964 employees, and testified his replywas that Cartage had a contract with Local 407 andnone with Local 964 for local cartage Silverwoodclaimed he said they would deal with either local butthey did not want a jurisdictional dispute He recalledKelm again asked if they were going to hire D & Speople, and that he replied Cartage would hire theirown, but they would make sure applications were takenfrom and interviews were extended to all D & S employ-ees that wanted to be interviewed Silverwood testifiedKelm telephoned him two more times within a week orso of 2 June In both conversations he asserts Kelmasked if he was going to hire the D & S people, whetherthey would be hired in seniority order, and whetherLocal 964 would be permitted to represent them Heclaims he responded by saying they were not going tohire all the D & S people, but would provide anyonewho applied with applications and interviews Addition-ally, he claims he told Kelm they would live with who-ever shook out of the deal, that they did not want to getinvolved in a jurisdictional dispute Finally, Silverwoodtestified about a week prior to 2 June, Larry Thomastold him Kelm was at the Cleveland dock telling every-one he had been assured everybody would be hired inseniority order, and that caused him to place a call toKelm's office He testified Kelm was not in and he toldCompo, a union official who was m, that he had not atany time told Kelm they were going to hire the peoplein semonty order Silverwood testified Compo informedhim Kelm would be in the office at 1 p m and he shouldcall back then He claims he did call back and conversedfurther with Compo, telling him again he never toldKelm they were going to hire D & S employees in se-niority order, and telling him they would mterview all D& S employees who filed applications During the secondconversation, Silverwood claims he heard Compo say"Ozzie, make sure you know what you are talking aboutbefore you relay it to the people because we don't wantto give them bad information" He indicated, however,that he did not actually know whether Kelm was m theoffice or on the phone at the time Compo was not calledby the General Counsel or Charging Party to refute Sil-verwood's versions of the conversations under discus-sion 25As noted above, Morrison recommended in mid-Maythat 17 persons employed by D & S be hired when Cart-age commenced to operate the Cleveland facility WhenCleveland Terminal Operations Manager Berquist re-turned from vacation m the latter part of May, he rec-25 While I do not credit Kelm's claim that Silverwood refused to dis-cuss Cartage's intentions with respect to the Cleveland operation withhim pnor to 2 June, I do not credit Silvenvood's claim that he was com-pletely open with Kelm and Informed /um prior to the time Thomas toldSilverwood that Kelm was telling D & S employees they would all belured by Cartage in semonty order, that Cartage was not going to hire allthe D & S employees The Coryl memo indicated Cartage was to pro-ceed "anonymously" with respect to the lure of persons other than D &S employees and the record clearly reveals Morrison withheld detailsconcermng Cartage's intentions from Kelm I am not convinced Silver-wood was as open as he claims and gamed the impression when he wasgiving testimony that he was embellishing to a considerable extentommended that five additional D & S employees behired by Cartage, and individuals in Central's headquar-ters decided an additional four employees should behired General Counsel's Exhibit 41 contains a listing ofthe 26 D & S employees hired by Cartage on or about 2June 21 At or about the same time, Cartage hired 32 per-sons who had not formerly been employed by D & S 22All employees hired by Cartage were treated as newhires, and were paid and accorded the benefits set forthin the National Master Freight Agreement 23The record reveals Koubeck appeared at the Centralterminal on 31 May to inform D & S employees theyhad no job after that date unless they were called byCentral Employee Donald Gruszezynslu, former unionsteward, testified Koubeck's announcement caused himto ask Dock Foreman Jim Bowen what was going onHe testified Bowen told him they were trymg to get ridof Kenny Glenn, Archer Bailey, Kenneth Meyers, Gra-bmslu, and Peters 24 Similarly, employee KennethMeyers, then a union committeeman, testified that afterKoubeck notified him by phone that D & S was nolonger on the dock he called Dock Foreman WayneGentry and asked if he was going to be called back Hetestified Gentry told him he was a committeeman andMorrison did not like union people so his chances wereslim Meyers claims Gentry told him the next day he wasnot coming back because he was a union committeemanAdditionally, he testified a second dock foreman, JoeImondi, told him while he was cleaning out his locker,that he and Bailey were not coming back because theywere with the UnionDock Foremen Bowen, Gentry, and Imondi uniformlytestified they played no part in the selection of D & Semployees who were to be hired by Central Each =h-eated he had no knowledge of who was to be hired untila meeting was held at the Cleveland Airport Sheraton on1 June Bowen categorically denied that he had any con-versation with Gruszezynslu which concerned the selec-tion process He testified he was asked by employeesGrabmslu and Ochsl why they had not been hired andclaims he told both of them that he had no idea, theythey should ask Bruce Morrison 25 Gentry testified heSi GC Exit 40 is a hat of D & S employees who completed applica-tions and were interviewed but were not lured The record reveals all D& S employees, including those who were hired, were granted two per-functory interviews of short duration It is clear Cartage officials had de-cided which D & S employees were to be hired before interviews wereconducted22 See G C Exh 3923 See C P Exh 2, art 51 (Vacation-1 week after 1 year), art 54(Health and Welfare Benefits•coverage after 30-day probationary periodwith employer contribution of $66 70 per week per regular employee),and art 60 (Wages•b percent of classification rate for first year of em-ployment, 80 percent second year, and 90 percent third year) Applica-tion of the National Master Freight Agreement caused former D & S em-ployees wages to drop about $2 per hour, altered their vacation entitle-ment, and deprived them of health and welfare coverage for 30 days24 Bailey was the union steward at the Cleveland terminal at the time25 GruszezynsIn was the more impressive witness and I credit him Indoing so, I have taken Into account a breakfast conversation ShermanBrown, a business agent for Teamsters Joint Council 41 and the OhioConference, had with Silverwood the first week of June During thatconversation, Brown claims Silverwood told him they were not going totake the D & S employees by seniority because they wanted to get rid ofContinued,- D & S LEASING671spoke with Meyers on 31 May and again on 1 June afterthe Sheraton meeting He claims he merely told the em-ployees on 31 May that he had no idea whether hewould be hired With respect to the 1 June conversation,he indicated he told Meyers he could not understandwhy he had not been hired as he had always been satis-fied with his work, that the only thing he could think ofwas his association with the Union 26 Imondi testified hewas made a dock foreman when D & S left He admittedconversmg with Meyers concerning the reasons severalemployees may not have been hired He admitted he toldMeyers he felt he had run the city operations well andthat maybe he was not called back because he was withthe Union Imondi testified he could not recall whetherhe and Meyers discussed the possible reason Bailey wasnot hired 27On 2 June, former employees of D & S not hired byCentral started to file gnevances protesting Central's fail-ure to hire them On 3 June, Local 964 Union StewardArcher Bailey filed the first charge m this case On 4June, Local 964 sent Central a letter requesting a re-sponse to its 16 May letter, and on 27 June, Local 964filed a grievance which alleged that D & S, Transport,and Central, as jomt employers, terminated 33 namedemployees on 31 May 1986 "as part and parcel of ascheme to avoid its wage and benefit obligations estab-lished pursuant to a collective bargaining agreement "28On the same date, it filed the charge in Case 8-CA-19282Since 2 June 1986, Respondent Central has recognizedLocal 407 as the bargaining representative of the em-ployees performing dock and trailer switching work atthe Cleveland terminal 29 Former D & S employeesworking at the facility work on withdrawal cards andpay Local 407 a fee for representing them Newly hiredemployees who were not members of Local 964, payLocal 407 the normal dues and initiation fees On 20August 1986, Local 407 filed a gnevance on behalf ofthe former D & S employees then working at the Cleve-land facility protesting the alteration in their wages, ben-efits, and semonty when they were employed by CentralCartage as new employees All grievances filed by em-ployees, Local 964, and Local 407 are being held inabeyance pending the outcome of the instant litigationfour to five of them that had high semonty Brown claims Silvenvoodasked him if there was anyway they could get nd of five guys and testi-fied he told him he must be crazy Sdverwood denied making the de-scnbed remarks, claiming he knew nothing about the Cleveland person-nel at the time His version of the conversation was not convincing and Icredit Brown completely28 Meyers exhibited slight confusion when descnbmg the two inci-dents Gentry was more impressive and I credit his versions of the con-versations27 I gained the impression Imondi did not want to remember I creditMeyers28 See G C Exh 2129 By letter dated 28 May, Local 407 indicated its understanding thatthe D & S employees were to be lured by Cartage, it observed it was therepresentative of Cartage employees in Cleveland, and it indicated it ex-pected Cartage to comply with the National Master Freight AgreementSee R Central Exh 5IV ANALYSIS AND CONCLUSIONSA The Joint Employer IssueA threshold issue in this case is whether D & S andCentral are joint employers Counsel recognized in theirbnefs that the test utilized by the Board is set forth inNLRB v Browning-Ferris Industries, 691 F 2d 1117 (3dCir 1982), where the court describes it, stating (at 1124)[W]here two or more employers exert significantcontrol over the same employees•where from theevidence it can be shown that they share or co-de-termine those matters governing essential terms andconditions of employment•they constitute "jointemployers" within the meaning of the NLRAApplying the described test to the facts in this case, Iconclude D & S and Central are clearly joint employersWhile the employees performing consolidation work atthe Cleveland terminal were employees of D & S onpaper, the facts in this case reveal they had minimal con-tact with the principals of D & S Starting with thehiring process, the record clearly reveals that D & S' pri-mary function was to place ads for employees in thelocal newspapers Cartage had been shown to be theEmployer which actually hired many of the employeesin the complete absence of D & S personnel, and therecord reveals that even though D & S personnel, in theform of Rogers or Koubeck, may have screened someaphcants by interviewing them, Cartage uniformly hadand exercised final authority with respect to the hire ofemployees at the Cleveland terminalDuring his testimony, Rogers accurately described thecontact D & S experienced with employees who werehired and thereafter filed no grievances when he admit-ted that, other then sending them a paycheck each week,D & S had no contact with the employees Indeed, therecord reveals that once employees were hired Centralalone assumed control of their working conditions andtheir tenure of employment at the facility Thus, Centralscheduled their hours of work, its personnel accom-plished the day-to-day supervision of the employees, itdecided whether they would be retained or released, itdetermined whether they had violated the contract orwork rules, it determined when they were to be permit-ted to take vacations or time off, and it determined thepay they would receive by exercismg control over thenumber of hours they worked and by documentation ofhours workedIn sum, it was Central rather than D & S which exer-cised dominate control over the hire and termination ofemployees, and it was Central which controlled almostcompletely the day-to-day incidents of the consolidationemployees' employment relationship Standing alone, thedegree of control of the employees indicated would war-rant a finding that D & S and Central were joint employ-ers See American Air Filter Co, 258 NLRB 49 (1981),United Dairy Farmers, 202 NLRB 23 (1973), and SyufirEnterprises, 201 NLRB 738 (1975) Here, however, afinding of joint employer relationship need not restsolely on the dominance of Central with respect to theday-to-day control it exerted over the employment rela- 672DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD•tionship Perhaps the two most important terms or condi-tions of employment from the employees' viewpointwere wages and hours of employment Here it is undis-puted that Central dictated what wage employees wouldreceive While Rogers, significantly with Garavaglia's as-sistance, represented D & S in negotiations with theUnion, Transport controlled completely the economicpackage contained in both collective-bargaining agree-ments which D & S executed Similarly, it, through Gar-avaglia's participation in the very first negotiation ses-sion, caused D & S to obtain a variance in the normalworking hours of Teamsters-represented Cartage em-ployees to enable it to perform in accordance with Gen-eral Motors' "just in time" concept 3† In a very realsense, Central, rather then D & S, determined the wagesthe consolidation employees received and the number ofhours they workedWhile the above-mentioned factors would appear tocompel a conclusion that D & S and Central were jointemployers during the entire period extending from mid-1982 through 31 May 1986, Respondent contends the re-lationship changed in time, and that by 31 May 1986Central and D & S could not be deemed to be joint em-ployersRespondent first observes that during the 1983-1984period D & S had a working foreman at the Clevelandfacility The lumts of the working foreman authoritiesare set forth, supra It is clear the incumbents of the posi-tion merely directed employees in the performance ofroutine work tasks They were in turn supervised byCartage management and Cartage's dock supervisors Iconclude the record fails to reveal that they were super-visors within the meaning of Section 2(11) of the ActThe second matter raised by Respondent is the hire by D& S of Lawrence Koubeck In its bnef, Central claimsKoubeck was hired to supervise the Cleveland operationand his job was "to hire, fire, and discipline emplolyeesand to adjust their grievances" (Br p 15) The difficultywith the contention is simply the fact that the record ‡fails to reveal that Koubeck's employment caused anysignificant change in the hiring procedure, and therecord contains no support whatsoever for the conten-tion that Koubeck supervised the consolidation employ-ees in any way prior to the time that he commenced toexercise very limited control over them in January 1986,by requiring that subsequent to that time they report outof service and into service through him In all other re-spects, save situations involving Koubeck's obligation tocall in extra employees in accordance with Central'sneeds, Central retained dominant control over the em-ployees While the addition of Koubeck altered themanner in which grievances were handled in that D & Shad someone at the Cleveland facility to discuss griev-ances with Cartage personnel and D & S employees,Central continued to initiate grievances by determiningwhen infractions had been committed, and it retainedfinal authority in disciplinary situationsIn sum, I find Central dominated the employment rela-tionship of the consolidation employees employed at the30 As noted, supra, at some point Central reduced its 20-hour-workdayrequirement to 10 hoursCleveland terminal at all times relevant here According-ly, I find, as alleged, that D & S and Central were jointemployers of such employeesB Appropriateness of Unit and Local 964'sRepresentative StatusRespondent Central's answer to complaint places ap-propriateness of the unit and the Union's representativestatus in issue Paragraphs 6 and 7 of the complaintreveal the unit alleged to be appropriate isAll docicmen and yardmen employed by D & S at5400 West 137th Street, Cleveland, Ohio, excludingall clerical employees, professional employees,guards and supervisors as defined in the Act, and allother employeesUncontested record evidence reveals the D & S em-ployees covered by the 1982-1985 collective-bargainingagreement with Locals 507 and 964 were those doclunenand yardmen performing automotive consolidation workat Respondent CentraPs Cleveland terminal The recordfails to reveal that the scope of the unit represented byLocal 964 was altered by the 1985-1988 agreementNoting the record reveals that employees in the de-scribed unit worked at that same location, performed es-sentially the same job functions, received essentially thesame pay and benefits, and experienced common supervi-sion, I find the unit to be appropriateDuring the hearing, Respondent Central sought to dis-pute Local 964's representative status by adducing evi-dence to show that Local 507 did not represent a majon-ty of the D & S employees when recognition was firstextended to that Union in 1982 Objection to that line ofmquiry was sustained I reaffirm the ruling noting thatthe Board held in Cauthorn Trucking, 256 NLRB 720,722 (1981) "It is well settled that Section 10(b) is appli-cable to a refusal-to-bargain defense that the bargainingrelationship was unlawfully established" Here, therecord reveals D & S and Local 964 are signatory to asubsisting collective-bargaining agreement, lawful on itsface, which defines the wages, hours, and conditions ofemployment of employees in the Cleveland bargainingunit Such facts raise an irrebuttable presumption that theUnion's majority status continues through the end of thecontract Rtsh Equipment Go, 173 NLRB 943 (1968),enfd 407 F 2d 1098 (4th Cu 1969)C The Bargaining ObligationThe next issue to be resolved is whether Central wasobligated to bargain with Local 964 in the circumstancespresented here The Board had uniformly held that jointemployer status gives rise to an obligation to bargainwith the representative of involved employees over thedecision and effects of displacing unit employees SunMaid Growers of California, 239 NLRB 346 (1978), andAmerican Air Filter Go, 258 NLRB 49 (1981) Respond-ent Central contends no bargaining obligation exists inthe instant case because the Teamsters were fully awareof the relationship between D & S and Central, and theUnion's failure to seek to make Central a party to the D & S LEASING6731985-1988 D & S contract with the four local unionsnamed, supra, should cause me to conclude Local 964 isestopped from seeking bargaining now Alaska Rough-necks & Drillers Assn v NLRB, 555 F 2d 732 (9th Or1977), is cited to support the contention RespondentCentral's reliance upon Alaska Roughnecks is misplacedIn that case, the court refused to enforce a Board orderagainst Mobile Oil Corporation, which the Board hadfound to be a joint employer with a personnel leasingcompany (Santa Fe), because during a proximate repre-sentation proceeding Mobile had not been named as anemployer and had not participated in the representationhearing Pointing to the Board's Rules and Regulations,the court found Mobile had not been afforded its right ofdue processIn the instant case, there have been no representationproceedings and Alaska Roughnecks is clearly mapplica-ble While the record does reveal that neither Local 964nor the International Union demanded at any time thatCentral become a party to the agreement applicable tothe D & S employees working at the Cleveland terminal,it similarly fails to reveal the named labor organizationswere fully cognizant of the joint-employer relationshipwhich existed between D & S and Central Having exer-cised significant control over the terms and conditions ofemployment of employees performing consolidationwork at its Cleveland terminal, Respondent exposed itselfto the normal joint employer bargaining obligation 31D The Waiver and Information IssuesThe next issue to be resolved is whether Local 964waived its right to bargain about the transition from D &S to a Central employed work forceRespondent Central contends the record reveals Local964 was supplied with information it sought in its letterof 16 May well before 2 June and its failure to demandbargaining concerning the transition until it had been ef-fectuated reveals it waived its right to bargaining con-cerning the matter In the alternative, Respondent Cen-tral contends that by supplying the Union with mforma-non prior to 2 June it satisfied any bargaining obligationwhich existed The General Counsel and Charging Partyanticipated Central's waiver argument They contend intheir briefs that Central concealed its intention not toretain the D & S employees working at the Clevelandterminal and, instead, presented Local 964 with a fait ac-comph at the time the transition was effectuatedIt is well settled that where a proposed change in anemployer's business operation constitutes a mandatorysubject of bargaining the employer is obligated to givethe representative of its employees notice of the intendedchange and an opportunity to bargain concerning it 32" The General Counsel and Charging Party contend Central is boundby the most recent collective-bargaining agreement executed by D & S Ifind the contention to be without merit As noted, supra, the contractcovered employees working for D & S at other locations which werewithin the Jurisdiction of other local unions No evidence was offeredwith respect to employees who worked at other than Central's Clevelandterminal In the circumstances described, I am unwilling to find that anonsignatory employer is bound by the agreement32j find, mfra, that Centrars primary reason for effectuating the transi-tion was its desire to reduce labor costs Under the rationale expressed inRoyal Typewriter Co, 209 NLRB 1006 (1974), enfd 533F 2d 1030 (8th Cir 1976), Westinghouse Electric Corp,150 NLRB 1574 (1965) Waiver of bargaining rights mustbe expressed clearly and unmistakably Rockwell Interna-tional Corp, 260 NLRB 1346 (1982), and N L Industries,220 NLRB 41, 43 (1975), enfd 536 F 2d 786 (8th Cir1976) As observed by the General Counsel in his brief(at 18), the Board does not require a request for bargain-ing by a union where such a request would be futile,"or where the union was presented with a fait accompli 34However, if a umon is given adequate notice of an em-ployer's intended actions, but fails to request bargaining,a waiver of its right to bargammg will be found USLingerie Corp, 170 NLRB 750 (1968)Respondent Central urges me to resolve the issueraised by its contention that Local 964 wavied its rightsto bargaining concerning the transition and/or the issueraised by its contention that it satisfied its obligation togive the Union notice of the intended transition by view-ing in isolation the testimony given by Silverwood Inmy view, the entire chronology of events during theperiod extending from January through 31 May 1986must be examined to resolve the issues raisedAs noted, supra, the record clearly reveals Central wasnot satisfied with the manner in which D & S was per-forming in early 1986 In an attempt to remedy the situa-tion, it, inter alia, informed D & S it would be requiredto take action to assure that it had an adequate numberof employees at the Cleveland facility Shortly thereaf-ter, Central management met and decided Cartage couldaccomplish the work at the Cleveland terminal at lessercost than was being incurred by using D & S In earlyMay, the decision to replace D S with Cartage em-ployees was implemented Coryl's 8 May memo to Cart-age President Thomas outlined the plan At the outset,that plan was to keep 15 of the best D & S employeesand hire 30 employees off the street anonymously 32While Central, as a joint employer with D & S, had anobligation to give Local 964 timely notice of its intentionto effectuate the transition it had decided on, and whichit had commenced to implement, it gave no such noticeInstead on 15 May, it placed an ad in a Cleveland news-paper which indicated it was seeking to employ dock-workers at union rate at the Cleveland facility WhenLcoal 964 Business Agent Kelm became aware of the ad,he immediately sent Central and D & S a letter dated 16May which, inter aim, inquired what effect the hiring ofCentral Cartage employees to support the Cleveland op-eration would have on Local 964 bargaining unit em-ployees working at the facility, what contract employeeshired would be paid under, and what would constitutethe local operation referred to in the newspaper ad Ad-ditionally, Kelm immediately visited the terminal andasked Cartage Temunal Manager Morrison what wasOtis Elevator Ca, 269 NLRB 891 (1984), bargaining with Local 964 waslegally required33 Richard Chemical Ca, 222 NLRB 5, 6 (1976)34 National Car Rental Systems, 252 NLRB 159 (1970), J-B Enterprises,237 NLRB 383 (1978)35 Respondent Central's failure to explain why it desired the employeecomplement described warrants an Inference that It wanted to avoid thebargaining obligations imposed on a successor employer 674DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgoing on Morrison, who had admittedly been briefed byCoryl early in May with respect to the intended mannerin which Central was to effectuate the transition, andhad already selected 17 D & S employees who were tobe hired by Cartage, falsely told Kelm he knew nothingand the matter was being handled by Thomas WhenKelm thereafter sought to contact Thomas to ascertainthe situation, Thomas refused to talk to him At the dis-cnbed juncture, it is clear that Respondent had clearlyfailed to give Local 964 timely notice of its intention toeffectuate a transition at the Cleveland terminal, and it isclear that it was unlawfully withholding informationconcerning the intended transition from Local 964When Kelm was unable to ascertain what Cartage m-tended to do at the Cleveland terminal by discussmg thematter with Morrison and attempting to contact Thomas,he contacted Silverwood 36 While Silverwood was ap-parently unaware of the transition plans when Kelm ini-tially contacted him, he was briefed on the matter byThomas within the next 2 or 3 days He admittedly failedto contact Local 964 after he learned what was to occurInstead, he waited for Kelm to contact him again WhenKelm called a few days later, Silverwood simply toldhim Cartage was going to hire its own employees and allD & S employees interested m employment would begiven applications and would receive interviews Signifi-cantly, at that time, Momson had already decided hewould hire only 17 of the then-current D & S employ-ees Additionally, at or near that time, Berquist hadadded five D & S employees to the hire list Morrisonand Berquist conducted no interviews before they madetheir decisionsOn 20 May, Central management officials interviewedD & S employees employed at the Clevelad terminalwho had filed applications While the record revealsCentra officials decided at some undisclosed time that 4D & S employees in addition to the 22 chosen by Morri-son and Berquist should be hired, no Centra official wascalled during the hearing to establish that the 20 Mayinterviews led to the selection of the 4 employees whowere hired by Cartage Similarly, on 28 May, Cartagemanagement interviewed all D & S employees who hadfiled applications with Cartage The record reveals theinterviews were conducted in summary fashion, and itfails to reveal that the interviews resulted in the hire ofD & S employees who had not previously been selectedIt was in the above-described context that Silverwoodmade inquiries of Cassidy, Bridge, and Suckart concern-ing Central's contractual obligations immediately beforeand during the Teamsters' convention in Las Vegas Forthe first time, he indicated durmg those conversationsthat Cartage intended to pick and choose the D & S em-ployees it intended to hire, and it intended to considerthem new hires whose terms and conditions of employ-ment would be determined by the National MasterFreight Agreement Significantly, the record fails toreveal that any of the individuals named were authorizedat the time to represent Local 964, and the record fails toSe I do not credit Silverwood's unsubstantiated testimony that Kelmcalled him to check out a rumor that D & S was being replaced prior tothe call which was prompted by the 15 May newspaper adreveal that Suc'cart or Cassidy, Teamsters officials, m-formed any Local 964 representative they had met withSilverwoodSilverwood stayed at the Teamsters convention from19 through 22 May He testified Kelm telephoned himon Friday, 23 May, or Monday, 26 May to again inquirewhether Cartage was going to hire all the D & S em-ployees and whether Local 964 would represent thedockworkers who were to be hired by Cartage at theCleveland terminal Silverwood claims he told Kelm atthat time that Central did not mtend to hire all the D &S employees, but all who filed applications would beinterviewed He claims he repeated that while Cartagehad a contract with Local 407 and none with Local 964,it would deal with whichever local shook out of thedealCareful review of the record causes me to doubt thereliability of Silverwood's claim that he told Kelm asearly as 23 or 26 May that Cartage was not going to hireall the D & S employees With exception of the alleged23 or 26 May conversation, Silverwood supplied nodates for his alleged conversations with Kelm He simplyrecalled his first "briefing" conversation with Kelm oc-curred about a week after Kelm called him about thenewspaper ad, and the second "bnefmg" conversationoccurred 3 or 4 days later If his recollection of the timeinterval between the first two conversations is accurate,the 23 or 26 May date is clearly incorrect 37 A secondevidentiary matter which suggest Local 964 did notbecome aware that Cartage was not going to take all theD & S employees at the time indicated by Silverwoodthat testimony and evidence which reveals the circum-stances under which Local 407 prepared a letter protest-ing the proposed transition on 28 May In his letter toSilverwood dated 28 May, Theodus, the Local 964 busi-ness agent, stated, mter aim "It is our further under-standing that former employees of D & S will nowbecome employees of Central Cartage" Significantly,Theodus testified he obtained the information which ledhim to prepare the 28 May letter from Local 964 Busi-ness Representative Kelm If so, it would appear Kelmthought, as last as 28 May, that Cartage intended to hireall the D & S employees 38 Finally, Silverwood's owntestimony casts doubt on his assertion that he told Kelmas early as 26 May that Cartage was not going to hire allof the D & S employees Thus, Silverwood testified thathe was prompted to place his fmal call to Local 964,prior to final effectuation of the transition plans, whenThomas, the Cartage president, contacted him to com-plain that Kelm was at the facility assuring employeesthat they would be hired by Cartage It would seem im-probable that Kelm would have been engaging in suchconduct if Silverwood had previously informed himCartage did not intend to hire all of the D & S employ-" TheThe ad appeared on 15 May Kelm clid not call Silverwood about ituntil at least 16 May Add a week to 16 May and you get 23 May Anaddition of 3 or 4 days places the second briefing conversation as occur-ring on 26 or 27 May"Significantly, on 28 May Central officials interviewed all D & S em-ployees who had filed applications for the second time The record clear-ly reveals the interviews were conducted for "show" purposes only D & S LEASING675ees The record causes me to conclude Local 964 did notlearn Cartage was not going to hire all the D & S em-ployees until 28 May or thereafterIn sum, the record in this case reveals that RespondentCentral was motivated, primarily by economic consider-ation, to decide at some point between February andearly May 1986 to terminate its relationship with D & Sand perform the dock work and switchmg at the Cleve-land terminal with Cartage employees It thereafter de-vised a plan which would assure that it could not beclaimed to be a successor employer, and it implementedportions of the plan secretly until 15 May Thereafter, itcarefully concealed details concerning its planned transi-tion from Local 964 by talung applications from all D &S employees working at the facility and assuring Local964 that all would be mterviewed, even though it had al-ready decided which D & S employees were to be hiredby Cartage Simultaneously, although it had decided thatall employees hired by Cartage would be treated as newhires under the terms of the National Master FreightAgreement, it led Local 964 to believe that it would bewilling to deal with either Local 964 or 407, that repre-sentation of the employees would be a jurisdictionalmatter to be solved by the Umons Fmally, at a timewhen its transition plan had been all but fully implement-ed, it notified Local 964 it did not intend to take all theD & S employees, and it notified Local 407 that it wouldrecognize it as the representative of the dockworkers andswitchers employed by Cartage at the Cleveland termi-nal and it would abide by the National Master FreightAgreement In agreement with counsel for the GeneralCounsel and Charging Party, I find Respondent Centralfailed to give Local 964 adequate notice of its intentionto effectuate the transition at issue herem I further findthat Local 964 was never fully informed regarding themanner in which the transition was to be effectuated,and that it was faced with a fait accomph on 2 July 1986Any Local 964 request for bargaining in the circum-stances described would have been futile Accordingly, Ifind, as alleged, that by failing to give Local 964 noticeof its decision to effectuate the transition, by failing toafford it an opportunity to bargain about the effect of thedecision on D & S employees, and by unilaterally alter-ing the wages, hours, and other terms and conditions ofemployment of former D & S employees hired by Re-spondent Cartage on or about 2 June 1986, RespondentCentral violated Section 8(a)(1) and (5) of the Act as al-leged I further find that the information requested byLocal 964 in its letter dated 16 May was informationwhich was necessary for and relevant to the performanceof its function as the bargaining agent of the D & S em-ployees working at the Cleveland terminal Patently, Re-spondent Central failed to supply Local 964 with infor-mation which would reveal the effect that hiring dock-workers would have on D & S employees and it failed toanswer Local 964's inquiry regarding which contractwould be followed By failmg to furnish the describedinformation, I find Respondent Central violated Section8(a)(1) and (5) as allegedE The Alleged DiscruninatzonParagraph 9 of the complaint alleges that RespondentCentral laid off or discharged 33 named employees on 31May 1986 because it believed they would support, assist,or favor Local 964, because Respondent Central believedthey would engage in other union and/or protected ac-tivitiesAs noted, supra, the General Counsel adduced limitedevidence in an attempt to show that employees ArcherBailey, the union steward, and Kenneth Meyers, a unioncommitteeman, were not hired by Respondent Centralbecause they held union positions As noted, supra, thatevidence consisted of testimony given by employeeGruszezynslu and Meyers, which was to the effect thatDock Foremen Bowen, Gentry, and Imondi told thenamed employees Meyers and Bailey were not hired byRespondent Central because they held positions with theUnion While I find, as alleged, that Respondent Centralviolated Section 8(a)(1) through the statements made byGentry and Imondi, I, in agreement with RespondentCentral, agree the evidence offered fails to prove thatMeyers and Bailey were not hired by Respondent Cen-tral because they held union positions, because therecord clearly reveals that Respondent Central's dockforeman did not participate in the selection of the D & Semployees who were to be hired by Respondent CentralRecognizing the fact that the record contains no testi-mony which reveals that the Central individuals who se-lected the D & S employees who were to be hired byCentral possessed union animus, the General Counselcontends Respondent Central's failure to hire the 33 em-ployees named in the complaint should be found to con-stitute a violation of Section 8(a)(3) because the recordreveals the employees were laid off and refused hire byCartage pursuant to a plan to avoid the obligations im-posed by the 1985-1988 D & S collective-bargainingagreement I agreeWhile Respondent Central claims it decided to effectu-ate the transition because the International Union told itto get rid of leasing companies, and, in any event, it wasdissatisfied with D & S' performance, the record causesme to conclude its primary reason for deciding to effec-tuate the transition was a desire to escape the obligationimposed on it and D & S by the then subsisting collec-Ove-bargaming agreement with, inter aim, Local 964While the record does reveal that International unionofficials urged Central to sever its connection with leas-ing companies, I note the record fails to contain any evi-dence which would reveal any Teamsters officials re-quested that Central sever its relationship with D & S atthe Cleveland terminal To the contrary, the record re-veals the employees working at that terminal were cov-ered by a Teamsters contract which had expressly beenapproved by Jackie Presser, chairman of the TeamstersNational Freight Industry Negotiating Committee 39 Inthe circumstances, Respondent Central's claim that itwas motivated to effectuate the transition from D & SCartage by an International union request that it get ridof leasing companies is not convmcmg" See C P Exh I 676DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough the record does reveal Central was not satis-fied with the manner m which D & S was performing mthe January 1986, I attach significant weight to Garavag-ha's testimony which reveals D & S' performance wasnot discussed in February or March when Central offi-cials met and decided the work at the Cleveland terminalcould be accomplished at lesser costs if Cartage did itNoting the record clearly reveals the 2 June transitionpermitted Central to pay many of the same employees $2less per hour for doing the same work they had per-formed as D & S employees a few days earlier and thatother economic advantages flowed from application ofthe National Master Freight Agreement rather than theD & S paper contract, it is clear, and I find, a majorreason for Respondent Central's decision to effectuatethe transition was its desire to avoid the obligations im-posed on it as a joint employer by the 1985-1988 D & Scollective-bargaining agreementIn agreement with the General Counsel, I find the in-stant situation to be analogous to the situation which ex-isted in Borg-Warner Corp, 245 NLRB 513 (1979) Here,as there, work was transferred from one company to an-other to achieve lower labor costs As noted by JudgeCohn in Borg-Warner, the U S Supreme Court held inNLRB v Great Dane Traders," that "if it can reasonablybe concluded that the employer's discriminatory conductwas 'inherently destructive' of important employeerights, no proof of antiunion motivation is needed andthe Board can find an unfair labor practice even if anemployer introduces evidence that the conduct was moti-vated by business considerations" Clearly, by, in effect,causing D & S to terminate the employment of the 33employees named in the complaint, and refusing to hirethem when their work was transferred from D & S toCartage pursuant to a plan to avoid the obligations im-posed on it by the collective-bargaimng agreement appli-cable to those employees, Respondent Central engagedin conduct which was "inherently destructive" of impor-tant employee rights Patently, such conduct discouragedmembership in Local 964 Thus, it violated Section8(a)(1) and (3) of the Act Borg-Warner Corp, supra LosAngeles Marine Hardware Co, 253 NLRB 720 (1978) 41CONCLUSIONS OF LAW1 D & S Leasing, Inc , Central Transport, Inc , andCentral Cartage Company are each employers engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act2 Centra, Inc , Central Transport, Inc , and CentralCartage Company constitute a single employer withinthe meaning of the Act3 Teamsters Local Unions 964, 20, 118, 449, and 407,all affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, are labor organizations within the meaning of Sec-tion 2(5) of the Act40 388 U S 26 (1967)"In my view, the facts in this case also support a finding of violationof Sec 8(a)(3) under the rationale expressed in Mason City Dressed Beef,231 NLRB 731, 747 (1977), and cases cited therm at fn 184 Respondent D & S and Respondent Central arejoint employers of the doclunen and yardmen who per-formed automotive consolidation work at RespondentCentral's Cleveland, Ohio terminal at times materialhere5 All dockmen and yardmen performing automotiveconsolidation work at 5400 West 137th Street, Cleveland,Ohio, excluding all clerical employees, professional em-ployees, guards and supervisors as defined in the Act,and all other employees constitute an appropriate unitfor bargaining within the meaning of Section 9(a) of theAct 426 At all times material here, Teamsters Local Union964 has been the exclusive collective-bargaining agent ofthe employees m the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, within the meaning of Section 9(a) of theAct7 By discnminatmg with respect to the hire or tenureof employment of the employees named below to dis-courage membership in Local 964, Respondent Centralhas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act8 By failing to give Local 964 notice of its decision totransfer work from Respondent D & S to RespondentCartage, failing to afford it an opportunity to bargainabout the effects of the decision on D & S employees, byunilaterally altenng the wages, hours, and other termsand conditions of employment of former D & S employ-ees hired by Respondent Cartage, and by failing to fur-msh Local 964 with requested information regarding thetransition which was relevant to its function as the bar-gaming representative of unit employees, RespondentCentral engaged m, and is engaging in, conduct whichviolates Section 8(a)(5) and (1) of the Act9 By informing employees they were not hired by Re-spondent Cartage because they held positions with Local964, Respondent engaged in, and is engaging in, conductwhich violates Section 8(a)(1) of the Act10 The aforesaid unfair labor practices have a close,intimate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theActTHE REMEDY43Having found that Respondent Central has engaged inunfair labor practices within the meaning of Section8(a)(5), (3), and (1) of the Act, I shall recommend that itbe required to cease and desist therefrom and that it takecertain affirmative action necessary to effectuate the poli-cies of the Act, including on request, to bargain with theUnion as the exclusive bargaining representative of unitemployees42 Description of unit revised to reflect cancellation of D & S Leasingcontract and assumption of automotive consolidation work by CentralCartage Company" As the General Counsel indicated at the outset of the hearing thatno monetary remedy was sought against Respondent D & S, and therecord reveals that D & S is now a defunct corporation, the remedy andorder will apply to Respondent Central only D & S LEASING677I recommend that Respondent Central be ordered torecognize and, on request, bargain with Teamsters LocalUnion 964, as the exclusive collective-bargaining repre-sentative of the dockmen and yardmen performing auto-motive consolidation work at 5400 West 137th Street,Cleveland, Ohio, excluding office clerical employees,professional employees, guards and supervisors as de-fined in the Act, and all other employees, and, if anagreement is reached, embody such agreement in asigned contract I further recommend that RespondentCentral be ordered to offer the 33 employees named inthe complaint immediate reinstatement to their former orsubstantially eqinvalent positions of employment, withoutprejudice to their seniority or other rights and privileges,discharging, if necessary, employees hired to perform thework such employees previously performed Fmally, Irecommend that Respondent Central be ordered to makewhole the 33 employees named in the complaint for anyloss of wages and benefits they have suffered as a resultof the discrimination practiced against them, with inter-est, and to make whole those former D & S employeeshired by Respondent Central on or about 2 June 1986,for any loss of wages and benefits, with mterest whichthey experienced as a result of Respondent Central's urn-lateral alteration of their wages, hours, and terms andconditions of employment Backpay shall be calculated inaccordance with the formula set forth in F W Wool-worth Co, 90 NLRB 289 (1950), with interest thereon tobe computed in the manner prescribed m New Honzonsfor the Retarded, 283 NLRB 1173 (1987) 44Finally, while the General Counsel requests that a visi-tatonal clause be included in any order issued in thiscase, I note the Board had declined to include suchclauses in cases which do not appear to pose complicatedcompliance problems See, for example, Cherokee HeanngCo, 280 NLRB 399 (1986) In my view, the Order in thiscase will pose no significant compliance problems, andprovisions set forth in the Order which require the Re-spondents to preserve and make available to the Boarddescribed records necessary to analyze the amount ofbackpay will suffice[Recommended Order omitted from publication ]44 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided m Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses